DETAILED ACTION
This Final action is in response to an amendment filed 5/25/2022.  Currently claims 1-4, 6, 8-13, 15 and 17-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. in US 2017/0004335 (hereinafter Russell) in view of Schechter et al. in US 2018/0087970 (hereinafter Schechter) and Chen in US 2015/0298853 (hereinafter Chen).

Regarding claim 1, Russell disclose a method comprising: sensing (Russell’s Fig. 7 and par. 57: step 712) at least one environmental parameter (Russell’s par. 21, 23-24, 57-58: status/characteristics of product and product package, e.g. temperature) associated with an item (Russell’s Figs. 2A, 7 and par. 21, 57: package), the item coupled with one or more sensors (Russell’s Fig. 4 and par. 24, 29-30) to sense the at least one environmental parameter (Russell’s par. 24, 33-34, 57-58); validating (Russell’s Fig. 10 and par. 73: steps 1018-1020: validating whether product has expired), by a processor (Russell’s Fig. 6, 10 and par. 45, 69: computing environment 210 which includes a processor per par. 75), the sensed environmental parameter (Russell’s par. 73: temperature data field) with a pre-configured data (Russell’s par. 73: recommended storage temperature for period of time) stored in a memory (Russell’s Fig. 6 and par. 43, 72: store 220 which is memory per par. 76); and displaying information (Russell’s Fig. 7 and par. 24, 60: information displayed by tag) related to the item (Russell’s par. 24, 60: status of characteristics of the product), the information (Russell’s par. 24, 60: information displayed by tag)  displayed on an electronic display (Russell’s Figs. 2B-2C and par. 25, 60: display 76) coupled to the item (Russell’s Figs. 2B-2C and par. 25, 60).
Russell also discloses the information related to the item (Russell’s Fig. 7 and par. 24, 60: information displayed by tag) based on detection of a gesture on the item (Russell’s Fig. 2C and par. 15, 24-25: when the product is opened, par. 19, 22-23: opened by cap removed).
Russell fails to explicitly disclose displaying information related to the item based on said validation, where the validation was of the sensed environmental parameter with a pre-configured data, and Russell fails to disclose wherein the information related to the item is updated on the electronic display upon detection of a gesture on the item; wherein the gesture comprises pressing the item, tapping on the item, shaking the item, or holding the item.
However, Russell does disclose the product tag displaying use-by or expiration date (Russell’s Figs. 2B-2C and par. 24, 36) and identifying whether a product has expired based on temperature (Russell’s par. 73). 
Thus, it would have been obvious to one of ordinary skill in the art, that the use-by or expiration date displayed by the product tag display (Russell’s Figs. 2B-2C and par. 24, 36) would also be based on the validation that the sensed temperature indicates that the product has expired (Russell’s par. 73), in order to obtain the intended result of displaying a use-by or expiration date (Russell’s Figs. 2B-2C and par. 24, 36) and because Russell already discloses that calculation of the expiration date is performed by the tag processor with data stored at the tag memory (Russell’s par. 37, 59).
Still Russell fails to disclose wherein the information related to the item is updated on the electronic display upon detection of a gesture on the item; wherein the gesture comprises pressing the item, tapping on the item, shaking the item, or holding the item.
Nevertheless in the related field of endeavor of temperature alerts on low-power user interfaces, Schechter disclose updating a display only when a condition is met, where the condition can be a user input requesting display (Schechter’s par. 32, 45). 
Therefore, it would have been obvious to one of ordinary skill in the art for Russell’s information related to the item (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) to be updated on the electronic display (upon combination with Schechter’s par. 32, 45) upon detection of a gesture on the item (Russell’s Figs. 2B-2C and par. 15, 19, 22-25: cap/lid opened which is the input to update upon combination with Schechter’s par. 32, 45), in order to obtain the benefit of reducing power consumption of the display device (Schechter’s par. 32).
Yet, Russell in view of Schechter fail to explicitly disclose wherein the gesture comprises pressing the item, tapping on the item, shaking the item, or holding the item.
Nonetheless, in the same field of endeavor of food containers, Chen discloses a food container where the lid is opened by pressing the item (Chen’s Figs. 8-10). 
Therefore, it would also have been obvious to one of ordinary skill in the art, that Russell’s opening of the lid (Russell’s Figs. 2B-2C and par. 15, 19, 22-25) is performed by pressing the item (Chen’s Figs. 8-10), in order to obtain the predictable result of opening the lid of a container (as taught by Russell and Chen) that has a tamper seal (Russell’s par. 16 and Chen’s par. 2). 
By doing such combination, Russell in view of Schechter and Chen disclose:
A method comprising:
sensing (Russell’s Fig. 7 and par. 57: step 712) at least one environmental parameter (Russell’s par. 21, 23-24, 57-58: status/characteristics of product and product package, e.g. temperature) associated with an item (Russell’s Figs. 2A, 7 and par. 21, 57: package), the item coupled with one or more sensors (Russell’s Fig. 4 and par. 24, 29-30) to sense the at least one environmental parameter (Russell’s par. 24, 33-34, 57-58);
validating (Russell’s Fig. 10 and par. 73: steps 1018-1020: validating whether product has expired which upon combination is performed by tag processor 130 of Fig. 4 and par. 59), by a processor (Russell’s Fig. 6, 10 and par. 45, 69, 75: computing environment 210, and upon combination by tag processor 130 in Fig. 4 per par. 59), the sensed environmental parameter (Russell’s par. 73: temperature data field) with a pre-configured data (Russell’s par. 73: recommended storage temperature for period of time) stored in a memory (Russell’s Fig. 6 and par. 43, 72, 76: store 220, and upon combination by tag memory 120 in Fig. 4 per par. 37); and
displaying information (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) related to the item (Russell’s par. 24, 60, 74) based on said validation (upon combination, display of expiration date is based on temperature sensed per Russell’s Fig. 10 and par. 73-74), the information (Russell’s par. 24, 60: information displayed by tag) displayed on an electronic display (Russell’s Figs. 2B-2C and par. 25, 60: display 76) coupled to the item (Russell’s Figs. 2B-2C and par. 25, 60);
wherein the information related to the item (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) is updated on the electronic display (upon combination with Schechter’s par. 32, 45) upon detection of a gesture on the item (Russell’s Figs. 2B-2C and par. 15, 19, 22-25: cap/lid opened which is the input to update upon combination with Schechter’s par. 32, 45);
wherein the gesture comprises pressing the item (upon combination with Chen’s Figs. 8-10: press to open lid which is equivalent to lid opening of Russell’s Figs. 2B-2C and par. 15, 19, 22-25), tapping on the item, shaking the item or holding the item.

Regarding claim 11, Russell discloses an item (Russell’s Figs. 2A, 4, 6, 7 and par. 21, 57: product/package) comprising: an electronic device (Russell’s Fig. 4 and par. 30: RF tag) coupled to the item (Russell’s Figs. 2A, 4, 7 and par. 21, 57: package) for displaying information (Russell’s Fig. 7 and par. 24, 60: information displayed by tag) related to the item (Russell’s par. 24, 60, 74), the electronic device (Russell’s Fig. 4 and par. 30: RF tag) comprising: one or more sensors (Russell’s Fig. 4 and par. 24, 29-30) configured to sense (Russell’s Fig. 7 and par. 57: step 712) at least one environmental parameter (Russell’s par. 21, 23-24, 57-58: status/characteristics of product and product package, e.g. temperature) associated with the item (Russell’s Figs. 2A, 7 and par. 21, 57: package); a processor (Russell’s Fig. 4 per par. 59: tag processor 130); and a memory (Fig. 4 per par. 37: tag memory 120) coupled to the processor (Russell’s Figs. 4, 6) configured to store pre-configured data (Russell’s par. 37); and
an electronic display (Russell’s Figs. 2B-2C and par. 25, 60: display 76) coupled to the electronic device (Russell’s Fig. 4 and par. 30: RF tag) and configured to display information (Russell’s Fig. 7 and par. 24, 60: information displayed by tag) related to the item (Russell’s par. 24, 60). Russell also discloses the information related to the item (Russell’s Fig. 7 and par. 24, 60: information displayed by tag) based on detection of a gesture on the item (Russell’s Fig. 2C and par. 15, 24-25: when the product is opened, par. 19, 22-23: opened by cap removed).
Russell fails to explicitly disclose displaying information related to the item based on said validation, where the validation was of the sensed environmental parameter with a pre-configured data, and Russell fails to disclose wherein the information related to the item is updated on the electronic display upon detection of a gesture on the item; wherein the gesture comprises pressing the item, tapping on the item, shaking the item, or holding the item.
However, Russell does disclose a processor (Russell’s Fig. 6, 10 and par. 45, 69: computing environment 210 which includes a processor per par. 75) validating (Russell’s Fig. 10 and par. 73: steps 1018-1020: validating whether product has expired) the sensed environmental parameter (Russell’s par. 73: temperature data field) with a pre-configured data (Russell’s par. 73: recommended storage temperature for period of time) stored in a memory (Russell’s Fig. 6 and par. 43, 72: store 220 which is memory per par. 76), and the product tag displaying use-by or expiration date (Russell’s Figs. 2B-2C and par. 24, 36) and identifying whether a product has expired based on temperature (Russell’s par. 73). 
Thus, it would have been obvious to one of ordinary skill in the art, that the tag processor (Russell’s Fig. 4) would perform the validation (Russell’s par. 73), that the tag memory (Russell’s Fig. 4) would store the pre-configured data (Russell’s par. 73), and that the use-by or expiration date based on temperature (Russell’s par. 73) would be displayed by the product tag display (Russell’s Figs. 2B-2C and par. 24, 36), in order to obtain the intended result of displaying a use-by or expiration date (Russell’s Figs. 2B-2C and par. 24, 36) and because Russell already discloses that calculation of the expiration date is performed by the tag processor with data stored at the tag memory (Russell’s par. 37, 59).
Still Russell fails to disclose wherein the information related to the item is updated on the electronic display upon detection of a gesture on the item; wherein the gesture comprises pressing the item, tapping on the item, shaking the item, or holding the item.
Nevertheless in the related field of endeavor of temperature alerts on low-power user interfaces, Schechter disclose updating a display only when a condition is met, where the condition can be a user input requesting display (Schechter’s par. 32, 45). 
Therefore, it would have been obvious to one of ordinary skill in the art for Russell’s information related to the item (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) to be updated on the electronic display (upon combination with Schechter’s par. 32, 45) upon detection of a gesture on the item (Russell’s Figs. 2B-2C and par. 15, 19, 22-25: cap/lid opened which is the input to update upon combination with Schechter’s par. 32, 45), in order to obtain the benefit of reducing power consumption of the display device (Schechter’s par. 32).
Yet, Russell in view of Schechter fail to explicitly disclose wherein the gesture comprises pressing the item, tapping on the item, shaking the item, or holding the item.
Nonetheless, in the same field of endeavor of food containers, Chen discloses a food container where the lid is opened by pressing the item (Chen’s Figs. 8-10). 
Therefore, it would also have been obvious to one of ordinary skill in the art, that Russell’s opening of the lid (Russell’s Figs. 2B-2C and par. 15, 19, 22-25) is performed by pressing the item (Chen’s Figs. 8-10), in order to obtain the predictable result of opening the lid of a container (as taught by Russell and Chen) that has a tamper seal (Russell’s par. 16 and Chen’s par. 2). 
By doing such combination, Russell in view of Schechter and Chen disclose:
An item (Russell’s Figs. 2A, 4, 7 and par. 21, 57: package) comprising:
an electronic device (Russell’s Fig. 4 and par. 30: RF tag) coupled to the item (Russell’s Figs. 2A, 4, 7 and par. 21, 57: package) for displaying information (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) related to the item (Russell’s par. 24, 60, 74), the electronic device (Russell’s Fig. 4 and par. 30: RF tag) comprising:
one or more sensors (Russell’s Fig. 4 and par. 24, 29-30) configured to sense (Russell’s Fig. 7 and par. 57: step 712) at least one environmental parameter (Russell’s par. 21, 23-24, 57-58: status/characteristics of product and product package, e.g. temperature) associated with the item (Russell’s Figs. 2A, 7 and par. 21, 57: package);
a processor (Russell’s Fig. 6, 10 and par. 45, 69, 75: computing environment 210, and upon combination by tag processor 130 in Fig. 4 per par. 59) configured to validate (Russell’s Fig. 10 and par. 73: steps 1018-1020: validating whether product has expired which upon combination is performed by tag processor 130 of Fig. 4 and par. 59) the sensed environmental parameter (Russell’s par. 73: temperature data field) with a pre-configured data (Russell’s par. 73: recommended storage temperature for period of time); and
a memory (Russell’s Fig. 6 and par. 43, 72, 76: store 220, and upon combination by tag memory 120 in Fig. 4 per par. 37) coupled to the processor (Russell’s Figs. 4, 6) configured to store the pre-configured data (Russell’s par. 73: recommended storage temperature for period of time); and
an electronic display (Russell’s Figs. 2B-2C and par. 25, 60: display 76) coupled to the electronic device (Russell’s Fig. 4 and par. 30: RF tag) and configured to display information (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) related to the item (Russell’s par. 24, 60, 74) based on said validation (upon combination, display of expiration date is based on temperature sensed per Russell’s Fig. 10 and par. 73-74);
wherein the information related to the item (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) is updated on the electronic display (upon combination with Schechter’s par. 32, 45) upon detection of a gesture on the item (Russell’s Figs. 2B-2C and par. 15, 19, 22-25: cap/lid opened which is the input to update upon combination with Schechter’s par. 32, 45);
wherein the gesture comprises pressing the item (upon combination with Chen’s Figs. 8-10: press to open lid which is equivalent to lid opening of Russell’s Figs. 2B-2C and par. 15, 19, 22-25), tapping on the item, shaking the item or holding the item.

Regarding claim 19, Russell discloses anon-transitory computer readable medium (Russell’s par. 84) comprising one or more processors (Russell’s Figs. 4, 6 and par. 75) and a memory (Russell’s Figs. 4, 6 and par. 76) coupled to the one or more processors (Russell’s Figs. 4, 6), the memory storing instructions (Russell’s par. 84) which are executed by the one or more processors (Russell’s par. 84), the one or more processors configured to perform the method as explained for claim 1.

Regarding claim 2, Russell in view of Schechter and Chen disclose wherein the processor (Russell’s Fig. 4 and par. 59: 130), the memory (Russell’s Fig. 4 and par. 37: 120), the one or more sensors (Russell’s Fig. 4 and par. 34: 160), and the electronic display (Russell’s Fig. 4 and par. 36: 170) comprise an electronic device (Russell’s Fig. 4 and par. 30: RF tag).

Regarding claims 3 and 12, Russell in view of Schechter and Chen fail to explicitly disclose displaying an alert on the electronic display based on the validation, wherein the alert is displayed if there is a change in a value of the pre-configured data of the sensed environmental parameter. 
However, Russell does disclose displaying an alert to a purchaser to provide the opportunity to select a different product (Russell’s par. 15) and identifying whether a product has expired because the temperature has remained outside a recommended storage temperature for an extended period of time (Russell’s par. 73). Therefore, it would have been obvious to one of ordinary skill in the art, to display an alert based on whether the product has expired based on temperature validation, in order to obtain the benefit of providing the purchases the opportunity to select a different product (Russell’s par. 15) by alerting them that the product has expired (Russell’s par. 73). 
By doing such combination, Russell in view of Schechter and Chen also discloses:
displaying an alert on the electronic display (Russell’s par. 15, 25: alert to information about the product) based on the validation (upon combination, the alert is based on whether the product has expired per Russell’s par. 73), wherein the alert is displayed if there is a change in a value of the pre-configured data (Russell’s par. 73: temperature outside recommended storage temperature for an extended period of time) of the sensed environmental parameter (Russell’s par. 24, 33-34, 57-58: temperature).

Regarding claims 4 and 13, Russell in view of Schechter and Chen disclose wherein the item is coupled to a temperature sensor or a humidity sensor to sense temperature or humidity, respectively (Russell’s par. 33, 57).

Regarding claim 8, Russell in view of Schechter and Chen disclose wherein the information (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) comprises a message, an alert, an image, an expiry date of the item (Russell’s Figs. 2B-2C), a time stamp of last updated information, an information regarding tampering of the item (Russell’s par. 15: alert that product was open), or a data corresponding to the sensed environmental parameter (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74).

Regarding claims 9 and 17, Russell in view of Schechter and Chen disclose the information indicates usability of the item (Russell’s Figs. 2B-2C and par. 25, 60) but Russell fails to explicitly disclose wherein the information displayed on the electronic display is updated periodically. 
However, Russell does disclose the information sensed or gathered periodically (Russell’s par. 17), interrogating the tags over time to monitor whether the products have expired, spoiled, been damaged or used (Russell’s par. 42), displaying opened-on and use-by dates (Russell’s Figs. 2B-2C) and alerting the purchaser to give the opportunity to select a different product (Russell’s par. 15, 25). Therefore, it would have been obvious to one of ordinary skill in the art that the information displayed on the electronic display (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) would be updated periodically just as it is gathered periodically (Russell’s par. 17), in order to obtain the predictable result of informing the user whether the products have expired, spoiled, been damaged or used (Russell’s par. 42) so that individual can decide when to discard the product (Russell’s par. 15, 24-25).

Regarding claims 10 and 18, Russell in view of Schechter and Chen disclose wherein the electronic display is an electronic paper display (Russell’s par. 36: electronic ink-type display).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Schechter and Chen as applied above, in further view of Puolitaival et al. in US 2019/0133884 (hereinafter Puolitaival).
Russell in view of Schechter and Chen disclose the item further coupled with an accelerometer or a gyrometer to detect movement, acceleration, orientation (Russell’s par. 33) but Russell in view of Schechter and Chen fail to explicitly disclose wherein the item is further coupled with an accelerometer or a gyrometer for detecting the gesture on the item. 
However, in the related field of endeavor of opening lids of products, Puolitaival discloses an accelerometer sensing opening of a product cap (Puolitaival’s par. 58). Therefore, it would have been obvious to one of ordinary skill in the art for Russell’s accelerometer or a gyrometer coupled to the item (Russell’s par. 33) to be for detecting the gesture on the item (Puolitaival’s par. 58: opening the cap) in order to obtain the predictable result of using an available sensor in the device (Russell’s par. 33) for an intended function (Russell’s par. 15, 19, 22-25: cap/lid opened and Puolitaival’s par. 58: cap opening) and the added benefit of sensing closing the cap (Puolitaival’s par. 58) as it is Russell’s intention to determine how many times the cap has been opened (Russell’s par. 28).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note that the added limitations to claim 1 were rejected with previously cited reference to Schechter in addition to a newly cited reference to Chen that discloses opening a lid of a food container by pressing the item.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621